In the

    United States Court of Appeals
                 For the Seventh Circuit
No. 12-3108

UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                  v.


CARL STEVENSON,
                                                Defendant-Appellant.

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 1:97-cr-00510 — Elaine E. Bucklo, Judge.


   ARGUED FEBRUARY 19, 2014 — DECIDED APRIL 23, 2014

   Before POSNER, RIPPLE, and KANNE, Circuit Judges.
    KANNE, Circuit Judge. Carl Stevenson has twice sought a
sentence reduction under 18 U.S.C. § 3582(c), citing the
retroactive changes to the crack cocaine offense guidelines. The
district court granted his first motion but denied his second
because further reduction would bring his sentence below the
guidelines sentence imposed on career offenders like
Stevenson. It would, however, contradict the Sentencing
Commission’s policy statements to sentence Stevenson below
2                                                   No. 12-3108

the applicable career offender guideline. We affirm the decision
below.
                        I. BACKGROUND
    In 1998, a jury found Stevenson guilty on various counts
relating to his possession of crack cocaine in connection with a
Chicago drug ring. The district court sentenced Stevenson
based on the Sentencing Guidelines (this was pre-Booker, so the
court treated the Guidelines as mandatory). Stevenson’s
offense level was 35 and his criminal history category was VI,
making his Guidelines range 292–365 months. He also qualified
as a career offender under U.S.S.G. § 4B1.1, which would have
made his offense level 34 had he not already exceeded it. The
court imposed a 292-month sentence.
    In 2010, Stevenson filed his first § 3582(c) motion, based on
Amendment 706 to the Guidelines. The district court granted
the motion on March 29, 2011, reducing Stevenson’s sentence
to 262 months’ imprisonment. This reduced sentence reflected
the low end of the sentencing range for an offense level of 34
and criminal history category of VI. To reach this reduced
sentence, the district court found that Stevenson’s base offense
level became 30. Applying the same enhancements the initial
sentencing court had applied, Stevenson’s total offense level
became 33. But since this fell below the relevant career offender
offense level, the court found that Stevenson’s proper offense
level was 34.
   Stevenson later filed a second § 3582(c) motion, based on
Amendment 750. The district court denied the motion because
Stevenson was a career offender. Stevenson now appeals.
No. 12-3108                                                     3

                          II. ANALYSIS
     A term of imprisonment is a final judgment that can only be
modified in limited circumstances. 18 U.S.C. § 3582(c) describes
one of those circumstances: when a defendant was sentenced
based on a sentencing range that was subsequently lowered by
the Sentencing Commission. Under that section, a district court
may reduce a prisoner’s sentence if (1) the original sentence
was “based on” a subsequently lowered sentencing range and
(2) the reduction is consistent with the policy statements issued
by the Commission, namely U.S.S.G. § 1B1.10(a). United States
v. Davis, 682 F.3d 596, 609–10 (7th Cir. 2012). We review the
district court’s determination that it lacked authority under
§ 3582(c) to reduce Stevenson’s sentence de novo. United States
v. Irons, 712 F.3d 1185, 1189 (7th Cir. 2013).
    This case is one of the “unusual” cases in which the offense
level for the offense of conviction was even higher than the
applicable career offender offense level. See, e.g., United States
v. Taylor, 627 F.3d 674, 676 (7th Cir. 2010). Stevenson’s case is
unique even within this category because the offense level
reduction he seeks would actually reduce the applicable
guideline range. Cf. id. (original guidelines range the same as
the applicable career offender range even though offense level
decreased); see also United States v. Williams, 694 F.3d 917, 919
(7th Cir. 2012) (same).
    Stevenson contends that he is entitled to a further reduction
of his sentence because his initial sentence was not based on
the career offender guideline. At his initial sentencing, his
offense conduct level (35) was higher than his career offender
level (34). Thus, Stevenson argues, his initial sentence was not
4                                                          No. 12-3108

“based on” the career offender guideline. Even though the
district court later reduced his sentence under § 3582(c) and
cited the career offender guideline in doing so, the argument
goes, that reduction did not change whether Stevenson’s initial
sentence was “based on” that guideline. See Dillon v. United
States, 560 U.S. 817, 825–26 (2010) (a § 3582(c)(2) hearing is
narrow in scope and should not be treated as a resentencing).
    But this argument only permits Stevenson to clear the first
of the two hurdles erected by § 3582(c) and our precedent. It
does not explain how the reduction is consistent with the
Commission’s policy statements.1 And for good reason: a
reduction in Stevenson’s case would be inconsistent with them.
   When determining whether a defendant is eligible for a
sentence reduction, the policy statements explain that a court
substitutes only the amended Guidelines, leaving all other
guidelines decisions made during the initial sentencing
unaffected. U.S.S.G. § 1B1.10 cmt. n. 1(A); see also Dillon, 560
U.S. at 825–26. At Stevenson’s original sentencing, the district
court sentenced him using the crack cocaine offense guideline,
which produced a higher offense level than the applicable
career offender guideline.




1
  Stevenson attempts to argue that the policy behind the crack cocaine
amendments applies “compellingly” in this case but his argument simply
repeats his earlier assertion that he was sentenced “based on” a guideline
range that the Commission subsequently amended.
No. 12-3108                                                         5

    But that decision did not erase the court’s determination
that Stevenson was a career offender, as the ruling on
Stevenson’s first § 3582(c) motion demonstrates.2 In consider-
ing that motion, the court found that, applying Amendment
706, Stevenson’s offense level dropped to 33. Because the initial
sentencing court had found that Stevenson was a career
offender, however, the court applied an offense level of 34.
    We find this logic persuasive, and think the same applies
here. The sentencing court’s determination that Stevenson was
a career offender was a “guidelines decision” and remains in
place despite the subsequent changes to the crack cocaine
guidelines. See United States v. Waters, 648 F.3d 1114, 1117 (9th
Cir. 2011). Where a defendant’s conduct-based offense level
exceeds the career offender guideline (or other mandatory
minimum sentence) and the defendant is sentenced based on
the higher offense level, his sentence cannot later be reduced
below the career offender level, provided the original sentenc-
ing court found that he was a career offender. To hold other-
wise would grant a windfall to convicted criminals whose one-
time offense conduct was so egregious the corresponding
sentence exceeded the relevant career criminal sentence.
    In closing, we note that our holding today respects the
Supreme Court’s decision in Dillon, which emphasizes the
narrow scope of a resentencing under § 3582(c). 560 U.S. at
825–26. Our decision depends entirely on the district court’s
finding that Stevenson was a career offender at his initial


2
  The court made this determination by formally adopting the guideline
application in the presentence report.
6                                                   No. 12-3108

sentencing, not its ruling on Stevenson’s first § 3582(c) motion.
Were there no prior § 3582(c) motion, the result today would
be the same.
                       III. CONCLUSION
   For the reasons above, we AFFIRM the district court’s
denial of Stevenson’s motion to reduce sentence.